The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,805,446. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present invention are broader and similar in scope to that of U.S. Patent No. 10,805,446 with different in wording variations. For example:
Claim 1 of the present invention
Claim 1 of U.S. Patent No. 10,805,446
1. A method, comprising: 

performing, by a called party device in response to receiving a communication from a calling party device, 

determining whether one or more audio files are stored in a cache of a device, wherein the device is separate from the called party device; 



and when the one or more audio files are not stored in the cache of the device, performing 


looking up on a data source remote from the called party device information relating to the calling party device including the one or more audio files when the status of the indicator is active; 

looking up on the data source of the information relating to the calling party device excluding the one or more audio files when the status of the indicator is inactive; 







and the status of the indicator is active, downloading and providing the audio announcement to the called party device,


and wherein the audio announcement is based on a playback preference.


performing, by a called party device in response to receiving a communication from a calling party device, at least one of: 

when one or more audio files are stored in a cache of a device, providing an audio announcement to the called party device based on the one or more audio files, wherein the device is separate from the called party device;  

and when the one or more audio files are not stored in the cache of the device, performing 


looking up on a data source remote from the called party device of the information relating to the calling party device including the one or more audio files when the status of the indicator is active;  

and looking up on the data source of the information relating to the calling party device excluding the one or more audio files when the status of the indicator is inactive; 

wherein the one or more audio files stored in the cache are maintained by generation of a key and an encryption of the one or more audio files with the 
key.

6. The method of claim 1, wherein the providing comprises: downloading the audio files at the called party; and playing the audio announcement from the audio files.

7.  The method of claim 1, further comprising selecting a first module for playing the audio announcement based on a playback preference.


Based on the above claims comparison, the limitations of claim 1 of the present invention are clearly covered/anticipated by the limitations of claims 1, 6 and 7 of U.S. Patent No. 10,805,446. Independent claims 13 and 18 are counterpart of claim 1 of the present invention and thus inherit the same rejection as addressed above. The remaining dependent claims are also directly or indirectly covered by those of the claims of U.S. Patent No. 10,805,446.


Allowable Subject Matter
Claims 1-2, 5-14 and 16-20 are allowable upon filing of a Terminal or eTerminal Disclaimer.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-14 and 16-20 have been considered but are moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window

401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
December 28, 2021